Exhibit 10.2

CONSENT, WAIVER AND AMENDMENT

This CONSENT, WAIVER AND AMENDMENT, dated as of March 8, 2017, (this “Consent”),
is entered into by and among the undersigned in connection with that certain
Pension Plan Protection and Forbearance Agreement, dated as of March 18, 2016
(as amended, extended, restated, replaced, supplemented or otherwise modified
from time to time, the “PPPFA”), by and among Sears Holdings Corporation, a
Delaware corporation (the “Company”), certain Subsidiaries of the Company party
thereto (together with the Company, the “Sears Parties”) and Pension Benefit
Guaranty Corporation (“PBGC”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
PPPFA.

WHEREAS, effective December 1, 2016, the Company: (a) amended the Sears Holdings
Pension Plan to change the plan year from a calendar year to a plan year
commencing December 1, (b) transferred certain benefit liabilities and assets
pursuant to 26 U.S.C. § 414(l) from the Sears Holdings Pension Plan to the newly
established Sears Holdings Pension Plan 2 (“Plan 2”) and (c) changed the name of
the Sears Holdings Pension Plan to Sears Holdings Pension Plan 1 (“Plan 1”).
Plan 1 and Plan 2 (which may each be referred to individually as a “Pension
Plan”, and together as the “Pension Plans”) each have a plan year that commences
on December 1 and ends on November 30.

WHEREAS, the Company has entered into that certain Purchase and Sale Agreement,
dated as of January 5, 2017 (as in effect on the date hereof, the “PSA”), by and
between the Company and Stanley Black & Decker, Inc., a Connecticut corporation
(“Stanley”), pursuant to which, on the terms and conditions set forth therein,
Stanley will purchase certain assets and assume certain liabilities related to
the Company’s Craftsman business, including the Craftsman brand name and related
intellectual property rights from the Company (the “Craftsman Transaction” and
such assets and liabilities, the “Craftsman Business & Assets”);

WHEREAS, in connection with the consummation of the Craftsman Transaction, the
Company and certain of its Subsidiaries intend to effect certain additional
ancillary transactions intended to facilitate the consummation of the Craftsman
Transaction (all such ancillary transactions, as separately set forth in that
certain side letter between the Company and PBGC, the “Company Side Letter”, and
such certain additional ancillary transactions set forth therein, collectively,
the “Related Transactions”);

WHEREAS, consummation of the Craftsman Transaction and/or the Related
Transactions may be prohibited by the terms of the PPPFA absent the consent of
PBGC to such consummation, and the obligations of each of the Company and
Stanley under the PSA to consummate the Craftsman Transaction are expressly
conditioned upon PBGC providing such consent; and

WHEREAS, PBGC is willing to grant such consent and waive breaches of the PPPFA
occasioned by such consummation, subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, it is agreed as follows:



--------------------------------------------------------------------------------

1.    Consent.

(a)    Effective upon the occurrence of the Effective Date (as defined below):

(i)    Pursuant to Section 11.06 of the PPPFA, PBGC hereby (A) consents to the
consummation of the Craftsman Transaction, all other transactions contemplated
by the PSA and the Transaction Documents (as defined in the PSA, the “PSA
Transaction Documents”) to the extent listed on Exhibit A attached hereto and
the Related Transactions (all of the foregoing, collectively, the “Consent
Transactions”), and (B) waives any Forbearance Termination Event, any Material
Transaction or any breach of any provision of the PPPFA, in each case that is
directly related to and a result of the Consent Transactions; provided however,
that for the avoidance of doubt, PBGC does not waive, inter alia, the
Forbearance Termination Event set forth in Section 7.06(a)(3) of the PPPFA,
which the Company acknowledges exists as of the Effective Date and is
continuing;

(ii)    PBGC hereby agrees that the Consent Transactions shall not count against
any cap calculation set forth in the definition of “Material Transaction”;

(iii)    PBGC hereby agrees that it shall not initiate an ERISA Section 4042
involuntary termination of either Pension Plan for which the consummation of the
Consent Transactions is a material basis; and

(iv)    PBGC hereby agrees that it shall not take any Action (as defined in the
PSA), or impose any Liability (as defined in the PSA), with respect to Stanley
and its Affiliates (as defined in the PSA) before, on or after the Closing (as
defined in the PSA) in respect of (A) the Consent Transactions, (B) any matters
relating to the PPPFA, or (C) any Liability of the Company or any of its ERISA
Affiliates (as defined in the PSA) under Title IV of ERISA (as defined in the
PSA) or Section 412 or Section 430 of the Code (as defined in the PSA) or
Section 302 of ERISA whether arising before, on or after the Closing. PBGC
further agrees that, effective as of the Closing, the Craftsman Business &
Assets shall not be subject to the Springing Lien. Notwithstanding anything to
the contrary in this Consent, however, nothing in this Consent will (Y) affect
any of PBGC’s rights with respect to any pension plan established or maintained
by Stanley or any of its Affiliates (as defined in the PSA); or (Z) impair or
limit PBGC’s rights to (1) communicate and confer with Stanley regarding the
calculation of the First Contingent Payment (as defined in the PSA) and the
Quarterly Contingent Payments (as defined in the PSA) or (2) enforce any rights
thereto under the PSA and the other PSA Transaction Documents that are assigned
to, encumbered by security interests granted in favor of, and/or otherwise
acquired by PBGC or one or more Pension Plans pursuant hereto or otherwise.

(b)    The consents and waivers set forth above shall be effective only in the
specific instances and for the specific purposes for which they are given, and
such consents and waivers shall not entitle the Sears Parties or Stanley to any
other or further consent or waiver in any similar or other circumstances. The
consents and waivers set forth above shall be limited precisely as written and
shall not be deemed to (i) be a waiver or modification of any other term or
condition of the PPPFA or any other Transaction Document (as defined in the
PPPFA, and as used herein, the “PPPFA Transaction Documents”) or (ii) prejudice
any right or remedy which

PBGC may now have or may have in the future under or in connection with the
PPPFA or any PPPFA Transaction Document.

 

-2-



--------------------------------------------------------------------------------

2.    Amendment to PPPFA and the Other PPPFA Transaction Documents. The Company,
the other Sears Parties and PBGC hereby agree that the PPPFA and the other PPPFA
Transaction Documents shall be amended as follows:

(a)    The second recital, on page 1 of the PPPFA, is amended and restated in
its entirety as follows:

The Company is the plan sponsor, as such term is defined in ERISA Section
3(16)(B), of the Sears Holdings Pension Plan 1 (as amended effective December 1,
2016) and the Sears Holdings Pension Plan 2 (effective December 1, 2016) (each a
“Pension Plan” and collectively the “Pension Plans”).

(b)    Section 1.01 of the PPPFA is hereby amended as follows:

(i)    By amending and restating the definition of the term “IP Assets” in full
to read as follows:

“IP Assets” means all of the IP Subsidiary’s (i) trademarks and intellectual
property licenses (including those related to Kenmore and Diehard), and those
identified on Exhibit 10-B hereto, and (ii) rights under ancillary agreements to
which it is party, all of the foregoing under clauses (i) and (ii) whether
currently owned or after-acquired.

(ii)    By inserting the following new definition in appropriate alphabetical
order:

“Sale Contribution” shall have the meaning given to it in Section 3.05(i).

(iii)     In the definition of “UBL Documentation” in Section 1.01 of the PPPFA,
the reference in such definition to “the Pension Plan” is hereby replaced by
“any Pension Plan”.

(c)    Section 3.05(a) of the PPPFA is hereby amended by deleting each of the
words “$75 million”, “$25 million” and “$35 million” and replacing each with the
words “$15 million”.

(d)    Section 3.05 of the PPPFA is hereby amended by adding the following new
subsection (i) at the end thereof:

“(i)    Sales Coupled with Contribution. Sell or transfer REMIC Properties to
third-party buyers on arms’-length terms, with the sale proceeds (after
deducting all reasonable and documented expenses of such sale) being immediately
deposited into the Distribution Account (as

 

-3-



--------------------------------------------------------------------------------

defined in the Pooling and Servicing Agreement) and distributed to the
Depositor, as Holder, in accordance with Section 5.01 of the Pooling and
Servicing Agreement and Section 3.01 hereof; provided, however, that the
Depositor shall immediately after each such deposit contribute such cash
proceeds to either or both of the Pension Plans on behalf of the Company (such
allocation between the Pension Plans to be determined by the Company in its sole
discretion) (a “Sale Contribution”), which Sale Contribution to any Pension Plan
shall not reduce or count against the minimum required contribution under 26
U.S.C. § 430 for the plan year for which such Sale Contribution is made to such
Pension Plan; provided that the Company shall not at any time elect under 26
U.S.C. § 430(f)(6)(B) to create or to increase any prefunding balance (as
defined in 26 U.S.C. § 430(f)(6)) of either Pension Plan by using all or part of
any Sale Contribution, or all or any portion of any excess described in 26
U.S.C. § 430(f)(6)(B) that is directly or indirectly attributable to any Sale
Contribution (it being understood that such election prohibition is continuing
and will survive termination of this Agreement).”

(e)    In Subsections (d), (e) and (f) of Section 6.01 of the PPPFA, each
reference therein to “the Pension Plan” is hereby replaced by “any Pension
Plan”.

(f)    The reference in Section 6.04 of the PPPFA to the “Pension Plan” is
hereby replaced by the “Pension Plans”.

(g)    In Clauses (1) and (2) of Subsection 6.08(a) of the PPPFA, each reference
therein to “the Pension Plan” is hereby replaced by “any Pension Plan”.

(h)    In Sections 6.10, 7.02 and 7.03 of the PPPFA, each reference therein to
“the Pension Plan” is hereby replaced by “any Pension Plan”.

(i)    In Section 7.05 of the PPPFA, the reference therein to “the Pension Plan”
is hereby replaced by “a Pension Plan”.

(j)    Clause (3) of Subsection 7.06(a) of the PPPFA is amended and restated in
its entirety as follows:

both (A) the Company’s Market Capitalization is less than $1.0 billion on a
fully-diluted basis, determined at market close; and (B) either (1) the UBL of
the Pension Plans exceeds $625 million; or (2) both (x) the Pension Plans in the
aggregate are less than 80% funded on a Termination Basis (disregarding any
overfunding on a Termination Basis of either Pension Plan) and (y) the UBL of
the Pension Plans in the aggregate is greater than $250 million (disregarding
any overfunding on a Termination basis of either Pension Plan); or

 

-4-



--------------------------------------------------------------------------------

(k)    Section 8.01(a) of the PPPFA is amended and restated in its entirety as
follows:

The Pension Plans in the aggregate achieve an 85% funded level on a Termination
Basis (disregarding any overfunding on a Termination Basis of either Pension
Plan) as of the last day of two consecutive plan years of the Pension Plans;
provided that the Company may, at any time, provide to PBGC a calculation of
each Pension Plan’s funding percentage on a Termination Basis with supporting
documentation, and request PBGC’s review thereof and, in such event, PBGC will
promptly inform the Company in writing that it agrees or disagrees with any such
calculation and, if it disagrees with any such calculation, will simultaneously
provide the Company with the UBL Documentation relating to such disagreement and
a written explanation of the bases upon which it disagrees. During the period
five (5) Business Days after so providing such UBL Documentation and written
explanation, PBGC shall, if requested by the Company in writing, meet and confer
with the Company (including for either Party, its selected advisors) and
address, in good faith, any issues or questions that the Company may, in good
faith, have with respect to the UBL Documentation or such disagreement.

(l)    The first sentence of Section 8.01(c) of the PPPFA is amended and
restated in its entirety as follows:

The Company completes a standard termination of each Pension Plan.

(m)    In Clause (b) of Section 10.01 of the PPPFA, each reference therein to
“the Pension Plan” is hereby replaced by “each Pension Plan”.

(n)    Exhibit 10-B of the PPPFA is hereby amended and restated in full as set
forth on Exhibit 10-B hereto.

(o)    Except as otherwise specifically provided herein, each reference in the
PPPFA to “the Pension Plan” shall be deemed a reference to either Pension Plan
or both, as the context requires.

(p)    Each reference to the “PPPFA” in any other PPPFA Transaction Document
shall be deemed a reference to the PPPFA as hereby or hereafter amended.

(q)    Each reference to a “Transaction Document” or “Transaction Documents” in
any PPPFA Transaction Document shall be deemed a reference to such “Transaction
Document” or the “Transaction Documents”, in each instance as hereby or
hereafter amended.

(r)    Each reference in any PPPFA Transaction Document other than the PPPFA to
“the Pension Plan” shall be deemed a reference to the Pension Plans.

 

-5-



--------------------------------------------------------------------------------

3.    Consideration. As consideration for the consents, waivers and releases
granted herein by PBGC and the amendment to the PPPFA set forth herein, the
Company, the other Sears Parties and PBGC (all such consideration from or on
behalf of the Company, the other Sears Parties, any other Affiliate of Sears or
any person or entity on behalf of any of the foregoing, the “Consideration”)
hereby agree as follows:

(a)    (i) Concurrently with the Closing, the Company shall:

(A) first, grant to PBGC pursuant to a security agreement reasonably acceptable
to each of PBGC and the Company (the “Security Agreement”), as security for the
Secured Obligations and all Pension Plan contributions required by this Consent
or law a lien on and security interest in (in each case, senior in priority to
all liens other than Schedule 3(b) Permitted Liens) all of the Company’s right,
title and interest in and to (1) the Deferred Purchase Price Payment (as defined
in the PSA), and (2) all proceeds in any form and whenever arising of the
Deferred Purchase Price Payment including, without limitation, any proceeds of
proceeds (all of the foregoing, the “DPPP Collateral”) and perfect the security
interest granted under the Security Agreement by filing a UCC-1 financing
statement with the Secretary of State of the State of Delaware and/or such other
UCC filing offices in other jurisdictions as may be reasonably requested by
PBGC;

(B) second, immediately following such grant and perfection, irrevocably assign
and transfer, subject to such perfected security interest, all of the Company’s
right, title and interest in and to the Deferred Purchase Price Payment (as
defined in the PSA) to U.S. Bank National Association or other escrow agent
selected by PBGC (and reasonably acceptable to the Company), as escrow agent
(the “Escrow Agent”), to be held by it in an escrow account (the “Escrow
Account”) established solely for the benefit of PBGC; it being the Company’s and
PBGC’s mutual intent that upon and after such assignment and transfer, the
Company shall have no remaining interest in the Deferred Purchase Price Payment
or any other DPPP Collateral whatsoever, whether residual, reversionary or
otherwise, except as expressly set forth in this Section 3(a). To the extent an
Escrow Agent has not been retained on or prior to the Closing of the Craftsman
Transaction, (1) the Company shall irrevocably assign and transfer the Deferred
Purchase Price Payment to PBGC as if it were the Escrow Agent, (2) PBGC shall
hold the Deferred Purchase Price Payment in accordance with the terms of this
Section 3(a) as if it were the Escrow Agent, (3) each of the Company and PBGC
shall use commercially reasonable efforts to retain an Escrow Agent in
accordance with the terms of this Consent as soon as reasonably practicable
thereafter and (4) within three (3) Business Days after the retention of an
Escrow Agent in accordance with the terms of this Consent, PBGC shall
irrevocably assign and transfer the Deferred Purchase Price Payment to such
Escrow Agent to be held in accordance with the terms of this Section 3(a);

(C)    third, cause Stanley to enter into a side letter (the “Stanley Side
Letter”) with PBGC providing for, inter alia, Stanley’s irrevocable
acknowledgement and agreement that (1) from and after assignment of the
Company’s right, title and interest in and to the Deferred Purchase Price
Payment to the Escrow Agent or if earlier, to PBGC (as contemplated in Section
3(a)(i)(B)), the Deferred Purchase Price Payment shall be an absolute and
unconditional obligation of Stanley, without setoff, counterclaim or deduction
of any kind, owing to the Escrow Agent (or PBGC initially, if first assigned the
Deferred Purchase Price

 

-6-



--------------------------------------------------------------------------------

Payment, until PBGC re-assigns it to the Escrow Agent) and enforceable by the
Escrow Agent for the benefit of PBGC (or initially by PBGC, if first assigned
the Deferred Purchase Price Payment, until PBGC re-assigns it to the Escrow
Agent), (2) as pertaining to the First Contingent Payment and each Quarterly
Contingent Payment (each as defined below), Stanley shall timely make all such
payments as required under the PSA and the other PSA Transaction Documents to
the Pension Plans on behalf of the Company (pursuant to wire instructions
jointly delivered by the Company and PBGC) unless otherwise directed by a notice
jointly delivered by the Company and PBGC (or, after the termination of any
Pension Plan, delivered by PBGC alone) or by any court of competent
jurisdiction; and (3) expressly acknowledging and agreeing that Stanley’s
obligations to the Escrow Agent or PBGC, each as applicable, and as set forth in
Sections 3(a)(ii)(C)(1)-(2), shall survive and not be impaired by the occurrence
of a Springing Lien Event or any consequences thereof (including, without
limitation, the dissolution, reorganization, or liquidation of the Company); and

(D)    fourth, cause the PSA and, as applicable, all other PSA Transaction
Documents, to be amended to expressly acknowledge PBGC as an intended third
party beneficiary thereof as pertaining to the Deferred Purchase Price Payment
the First Contingent Payment and the Quarterly Contingent Payment provisions.

(ii)    The Escrow Account shall be governed by an escrow agreement in form and
substance as set forth in Exhibit C hereto (the “Consent Escrow Agreement”)
inclusive of such account control agreements and other instruments granting and
perfecting liens thereon and security interests therein (in each case, senior in
priority to all liens other than Schedule 3(b) Permitted Liens) to PBGC as PBGC
may reasonably deem necessary. In addition, (A) the Escrow Account shall be
under the sole dominion and control of the Escrow Agent, and (B) on a date that
is on or after August 16th and on or before September 15th of each of 2017, 2018
and 2019 (each such date, a “Contribution Date”), the Escrow Agent shall
transfer an undivided interest of 33-1/3% in the Deferred Purchase Price Payment
(each, an “Installment Interest”), in accordance with instructions determined by
an independent third party investment bank or other financial institution with
similar capabilities (such investment bank or financial institution to be
designated by the Company in its sole discretion within 30 days of the Effective
Date; provided that the Company may, in its sole discretion, replace such
investment bank or financial institution on 30 days’ prior written notice to
PBGC) (the “Designated Financial Institution”), to either or both of the Pension
Plans by either (1) assigning as an in-kind contribution the applicable
Installment Interest to either or both of the Pension Plans or (2) selling any
undivided portion of the applicable Installment Interest for cash on or prior to
the applicable Contribution Date and contributing 100% of the proceeds of such
sale (net of all reasonable and documented out-of-pocket expenses incurred by
the Escrow Agent or the Designated Financial Institution in connection with such
transaction) and assigning as an in-kind contribution any unsold portion of such
Installment Interest to either or both of the Pension Plans; provided, however,
that (x) the Designated Financial Institution, in providing instructions to the
Escrow Agent regarding any assignment or sale of all or any portion of an
Installment Interest, shall be required to make determinations in its sole
discretion so as to maximize the value of each Installment Interest based on
(I) values that the independent fiduciary for each of the Pension Plans would
accept for such an assignment of all or any portion of such Installment
Interest, including, without limitation, reductions in value corresponding to
the costs to the Company or the Escrow Agent of any additional requirements
imposed by the independent fiduciary as conditions to proceeding

 

-7-



--------------------------------------------------------------------------------

with the assignment, (II) values based on bona fide offers to purchase all or
any portion of such Installment Interest obtained by the Designated Financial
Institution (or obtained by the Company and communicated by the Company to the
Designated Financial Institution), including, without limitation, reductions in
value corresponding to the costs to the Company or the Escrow Agent of any
additional requirements imposed by a potential purchaser as conditions to
proceeding with the sale, and (III) market data obtained by the Designated
Financial Institution (or obtained by the Company and communicated by the
Company to the Designated Financial Institution) and (y) all contributions made
pursuant to this Section 3(a)(ii) shall be allocated between the Pension Plans
by the Designated Financial Institution in its sole discretion so as to preserve
fully the ability of the Company under all applicable law to receive and make
use of the credits towards required minimum funding obligations set forth in
this Consent.

(iii)    The values of either the Installment Interests or the proceeds of a
sale thereof as set forth above may be credited towards required minimum funding
obligations for either Pension Plan; provided, however, that notwithstanding the
foregoing, (A) no such values may be credited towards any required minimum
funding obligations for either Pension Plan with a due date before September 15,
2017, (B) the amount that may be credited as of the Contribution Date in 2017
towards required quarterly minimum funding obligations due September 15, 2017
and December 15, 2017 for the plan year beginning December 1, 2016, is the
lesser of (1) the value at the Contribution Date of the first Installment
Interest or the proceeds of a sale thereof, and (2) 33-1/3% of the value of the
Deferred Purchase Price Payment at the Contribution Date in 2017, but calculated
using the same methodologies and implicit single discount rate determined
assuming the Deferred Purchase Price Payment at Closing is $215,000,000; (C) the
amount that may be credited as of the Contribution Date in 2018 towards the
required quarterly minimum funding obligations due September 15, 2018 and
December 15, 2018 for the plan year beginning December 1, 2017, shall be an
amount equal to the entirety of the contributed proceeds of the sale of the
second Installment Interest (in the case of a sale) or 33-1/3% of the value of
the Deferred Purchase Price Payment on the 2018 Contribution Date (in the case
of an assignment); provided that, if the Company elected to create a prefunding
balance (as defined in 26 U.S.C. Section 430(f)(6)) for either Pension Plan
attributable to the excess, if any, of 3(a)(v)(B)(1) over 3(a)(v)(B)(2)), then
the Company may also elect (in accordance with all other applicable requirements
for such election) to apply the prefunding balance attributable to such excess
against the required quarterly minimum funding obligations due September 15,
2018 and December 15, 2018; (D) the amount that may be credited as of the
Contribution Date in 2019 towards required quarterly minimum funding obligations
due September 15, 2019 and December 15, 2019 for the plan year beginning
December 1, 2018, shall be in an amount equal to the entirety of the contributed
proceeds of the sale of the third Installment Interest (in the case of a sale)
or 33-1/3% of the value of the Deferred Purchase Price Payment on the 2019
Contribution Date (in the case of an assignment).

(iv)    Furthermore, upon the occurrence of a Springing Lien Event, the Escrow
Agent shall automatically, immediately and irrevocably assign any remaining
Installment Interests to the Pension Plans, whether in-kind or as otherwise
necessary (e.g., cash proceeds thereof), so as to effect a pro rata allocation
of the aggregate value of such remaining Installment Interests between the
Pension Plans based on PBGC’s then current estimates of the relative
underfunding of the Pension Plans on a termination basis. The Company hereby
represents, warrants and covenants that, except for Schedule 3(b) Permitted
Liens (as defined below), it has not Pledged and will not Pledge or otherwise
hypothecate in any way the Deferred Purchase Price Payment or any Installment
Interest to any other person or entity;

 

-8-



--------------------------------------------------------------------------------

(b)    Concurrently with the Closing, the Company shall grant, pursuant to the
Security Agreement, to PBGC as further security for the Secured Obligations and
all Pension Plan contributions required by this Consent or law, a lien (senior
in priority to all liens other than “Permitted Liens” as set forth on Schedule
3(b) hereof (the “Schedule 3(b) Permitted Liens”)) on, and security interest in,
all of the Company’s right, title and interest in and to (i) the First
Contingent Payment, (ii) each Quarterly Contingent Payment and (iii) all
proceeds in any form and whenever arising of any of the foregoing set forth in
Clauses (i) and (ii) including, without limitation, any proceeds of proceeds
(all of the foregoing, the “Royalty Collateral”). For so long as there exists
any UBL with respect to either Pension Plan, all payments and proceeds
contemplated in this Section 3(b) shall be paid and deposited directly by
Stanley into the Pension Plans on behalf of the Company (each such deposit, a
“Royalty Contribution”). The Company shall determine at any one or more times,
in its sole discretion, the percentage allocation of each Royalty Contribution
into each Pension Plan. Except as provided in the next sentence, the entirety of
such Royalty Contribution into each Pension Plan (a “Contingent Payment
Contribution”) shall be in addition to any minimum required contribution under
26 U.S.C. § 430 for the plan year for which the Contingent Payment Contribution
is made to such Pension Plan and the Company shall not at any time elect under
26 U.S.C. § 430(f)(6)(B) to create or to increase any prefunding balance (as
defined in 26 U.S.C. § 430(f)(6)) of either Pension Plan by using all or part of
any Contingent Payment Contribution, or all or any portion of any excess
described in 26 U.S.C. § 430(f)(6)(B) that is directly or indirectly
attributable to any Contingent Payment Contribution, it being understood and
agreed that such election prohibition is continuing and will survive termination
of the PPPFA. Notwithstanding the foregoing, if either (A) the Pension Plans
treated in the aggregate have a funding percentage (determined on a Termination
Basis) equal to or greater than eighty percent (80%) (disregarding any
overfunding on a Termination Basis of either Pension Plan) at the time of any
Royalty Contribution or (B) a Royalty Contribution occurs on or after the fifth
anniversary of the date of this Consent, then the resulting Contingent Payment
Contribution(s) to any Pension Plan(s) may be credited towards any minimum
required contribution or used to create or to increase any prefunding balance.
The Company hereby represents, warrants and covenants that, except for Schedule
3(b) Permitted Liens, it has not Pledged and will not Pledge or otherwise
hypothecate in any way any of its right, title or interest in or to any Royalty
Collateral to any other person or entity. At such time as there no longer exists
any UBL with respect to either Pension Plan, PBGC shall deliver with the Company
a joint notice to Stanley directing Stanley to deposit all payments and proceeds
contemplated in this Section 3(b) in accordance with instructions delivered by
the Company (acting in its sole discretion). For the avoidance of doubt, the
Company expressly acknowledges and agrees that PBGC’s liens on the Royalty
Collateral shall survive and not be impaired by the occurrence of a Springing
Lien Event or any consequences thereof (including, without limitation, the
dissolution, reorganization, or liquidation of the Company);

(c)    (i) The Company shall use commercially reasonable efforts to, promptly
following the Closing of the Craftsman Transaction but in no event greater than
60 days thereafter (the “Outside Date”), grant or cause any applicable
Subsidiary to grant (in each case, pursuant to a security agreement and/or
mortgages reasonably acceptable to each of PBGC and the Company) to PBGC, as
security for minimum required contributions to the Pension

 

-9-



--------------------------------------------------------------------------------

Plans with due dates on or before December 31, 2019, and for Secured Obligations
in the event that either Pension Plan terminates with a termination date under
29 U.S.C. §1348 that is on or before December 31, 2019, a lien and mortgage
(senior in priority to all liens other than those permitted liens as set forth
on Schedule 3(c) hereof (the “Schedule 3(c) Permitted Liens”)) on and security
interest in all of the Company’s and each such Subsidiary’s right, title and
interest in and to (A) real property assets (including, without limitation, the
Company’s Kent, WA store, unless such property is subject to Liens other than
Schedule 3(c) Permitted Liens) with an aggregate fair market value of at least
$100,000,000 (the “Lien Threshold”) (with any store that is currently closed or
that the Company plans to close prior to April 1, 2018 appraised on a dark store
basis) in the aggregate and (B) all proceeds in any form and whenever arising of
any of the foregoing set forth in Clause (A), including, without limitation, any
proceeds of proceeds (but excluding, for the avoidance of doubt, proceeds of
operations at any real property included in the foregoing) (the “Residual 2019
Contribution Liens”); provided the Company may (but, so long as the Company has
used, and continues to use, commercially reasonable efforts to grant Residual
2019 Contribution Liens on real property assets with an aggregate fair market
value of at least the Lien Threshold, shall not be required to, but immediately
upon ceasing to use such efforts, shall be required to) deliver irrevocable
standby letters of credit in form and substance reasonably acceptable to PBGC in
place of granting Residual 2019 Contribution Liens (“Residual 2019 Contribution
LCs”).

(ii)    For the avoidance of doubt, if either Pension Plan is terminated with a
termination date under 29 U.S.C. §1348 that is on or before December 31, 2019,
the Residual 2019 Contribution Liens shall also secure the Secured Obligations.
The Company shall at its sole expense: (A) pay all filing and recording fees
necessary to perfect the liens contemplated in this Section 3(c); (B) prior to
the date on which the applicable Residual 2019 Contribution Lien is granted, for
each of the real property assets subject to such lien, provide PBGC with a title
report that is reasonably satisfactory to PBGC in that it shows no liens other
than the Schedule 3(c) Permitted Liens; and (C) prior to the date on which each
applicable Residual 2019 Contribution Lien is granted, provide PBGC with an
appraisal by an Approved Appraiser of the real property asset to be subjected to
such lien. Notwithstanding the foregoing, (1) until Residual 2019 Contribution
Liens have been granted on real property assets and/or Residual 2019
Contribution LCs have been delivered with an aggregate fair market value (or,
with respect to Residual 2019 Contribution LCs, aggregate face amount) of at
least the Lien Threshold (the “2019 Lien Condition”), the RE Subsidiaries shall
not be permitted to sell or transfer any REMIC Properties pursuant to Section
3.05(a) of the PPPFA (provided that, if the Company shall fail to use
commercially reasonable efforts to cause the 2019 Lien Condition to be satisfied
by the Outside Date, the Company shall at no time after the date hereof be
permitted to sell or transfer any REMIC Properties pursuant to Section 3.05(a)
of the PPPFA) and (2) within three (3) Business Days after the Closing of the
Craftsman Transaction, the Company shall cause to be delivered to PBGC one or
more irrevocable standby letters of credit, in form and substance reasonably
acceptable to PBGC, with an aggregate face amount equal to $15,000,000.00 naming
PBGC as a beneficiary and issued by a U.S. national bank selected by the Company
and reasonably acceptable to PBGC (the “Security LCs”).

(iii)    PBGC shall not be permitted to draw on the Security LCs unless either
(A) either of the conditions in Section 6.08(a)(1) and 6.08(a)(2) of the PPPFA
is satisfied or (B) the date of such draw is less than ten (10) Business Days
from the expiration date of the

 

-10-



--------------------------------------------------------------------------------

Security LCs (as such date may have been extended). PBGC shall retain all
proceeds of any draw on the Security LCs in a segregated account and not apply
them for any purpose; provided, however, that upon satisfaction of the condition
set forth in Clause (A) of the immediately preceding sentence, PBGC may apply
such proceeds to the payment of Secured Obligations. PBGC and the Company agree
that (so long as the condition set forth in Clause (A) of the second preceding
sentence has not been satisfied) (1) PBGC and the Company shall promptly cause
the face amount of the Security LCs to be reduced to $10,000,000.00 (or, if PBGC
has already drawn on the Security LCs on such date, shall promptly return to the
Company any proceeds of any such draw until the amount of draw proceeds retained
by PBGC, together with any undrawn face amount, is no more than $10,000,000.00)
at such time as Residual 2019 Contribution Liens shall have been granted on real
property assets and/or Residual 2019 Contribution LCs have been delivered with
an aggregate fair market value (or, with respect to Residual 2019 Contribution
LCs, aggregate face amount) of at least $80,000,000.00 and (2) PBGC shall
promptly surrender the Security LCs to the issuer thereof and cause the Security
LCs to be cancelled (and, if PBGC has already drawn on the Security LCs on such
date, shall promptly return to the Company any proceeds of any such draw) at
such time as the 2019 Lien Condition is satisfied.

(iv)    The Company shall give the highest priority to the grant of mortgages on
the Kent, WA and City of Industry, CA properties by promptly ordering title
reports and using commercially reasonable efforts to finalize all related
mortgage documentation as soon as reasonably practicable after the date hereof.
For the avoidance of doubt, each of the Company and PBGC hereby acknowledges and
agrees that (A) PBGC’s rights to the Security LCs as set forth in this Section
3(c) (including, without limitation, its right to draw thereon and hold and/or
dispose of proceeds as provided herein) are in addition to, and not in lieu of
PBGC’s rights to the Residual 2019 Contribution Lien and (B) notwithstanding
such rights to and under the Security LCs, (1) irreparable injury would occur
for which monetary damages would not be an adequate remedy in the event the
Company fails to timely perform its agreements and covenants respecting the
Residual 2019 Contribution Liens in accordance with the terms of this Consent,
and (2) PBGC shall be entitled to specific performance in such event (in
addition to its rights respecting the Security LCs and any other remedy under
the PPPFA Transaction Documents or at law or in equity); provided that nothing
in this Clause (B) shall prohibit the Company from delivering Residual 2019
Contribution LCs in accordance with the terms of this Section 3(c) in order to
satisfy its obligations under this Section 3(c).

(d)    Concurrently with the Closing, the Company shall have caused (i) REMIC
Counsel to provide to PBGC a bring-down opinion reasonably acceptable to PBGC
that the amendments to the PPPFA contemplated by this Consent and the
consummation of the transactions contemplated by such amendments and this
Consent do not cause REMIC Counsel to alter or withdraw the RE Bring-Down
Opinion and (ii) IP Subsidiary Counsel to provide to PBGC a bring-down opinion
reasonably acceptable to PBGC that the amendments to the PPPFA contemplated by
this Consent and the consummation of the transactions contemplated by such
amendments and this Consent do not cause IP Subsidiary Counsel to alter or
withdraw the IP Bring-Down Opinion.

 

-11-



--------------------------------------------------------------------------------

4.    Conditions Precedent to Consent. Subject to its terms, this Consent shall
become effective on the first date on which each of the following shall have
occurred: (i) execution and delivery hereof (or counterparts hereof) by each of
the Company, the other Sears Parties and PBGC; (ii) the Consideration
transactions as set forth in Sections 3(a), 3(b) and 3(d) (including, without
limitation, the Stanley Side Letter and the Company Side Letter) shall be
effectuated; and (iii) in the event Clauses (i) and (ii) of this paragraph have
been satisfied, no Springing Lien Event shall have then occurred (such first
date being the “Effective Date”).

5.    Miscellaneous.

(a)    This Consent shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and permitted assigns of the parties
hereto.

(b)    This Consent may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Consent by fax transmission or other electronic mail
transmission (e.g., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Consent.

(c)    This Consent shall be governed by and construed and enforced in
accordance with the laws of the State of New York (excluding any
conflicts-of-law rule or principle that might refer same to the laws of another
jurisdiction). The terms of Sections 11.02 and 11.04 of the PPPFA are
incorporated herein by reference, with any necessary conforming change, and the
Parties agree to such terms; provided, however, that notwithstanding anything to
the contrary in the PPPFA or this Consent, Section 11.12 of the PPPFA shall not
apply to this Consent.

(d)    This Consent shall not be altered, amended, changed or modified in any
respect or particular unless each such alteration, amendment, change or
modification is made in accordance with the terms and provisions of
Section 11.06 of the PPPFA. After giving effect to this Consent, except as
expressly set forth herein, each PPPFA Transaction Document as amended hereby
shall be and remain in full force and effect in accordance with its terms and
hereby is ratified and confirmed in all respects. The execution, delivery, and
performance of this Consent shall not operate, except as expressly set forth
herein, as a waiver of, consent to, or a modification or amendment of, any
right, power, or remedy of PBGC under any PPPFA Transaction Document.

(e)    This Consent is a PPPFA Transaction Document. The Company and each other
Sears Party hereby expressly reaffirms that, except as expressly set forth
herein, (i) it is bound by all terms of the PPPFA and the other PPPFA
Transaction Documents (each as amended hereby) applicable to it and (ii) it is
responsible for the observance and full performance of its respective
obligations thereunder.

(f)    It is expressly understood and agreed by the parties hereto that (a) this
Consent is executed and delivered by U.S. Bank Trust National Association, not
individually or personally but solely as trustee of the SRC Trust, in the
exercise of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the SRC
Trust, SRC R.E. and SRC Holdings is made and intended not as

 

-12-



--------------------------------------------------------------------------------

personal representations, undertakings and agreements by U.S. Bank Trust
National Association but is made and intended for the purpose of binding only
the SRC Trust, SRC R.E. and SRC Holdings, (c) nothing herein contained shall be
construed as creating any liability on U.S. Bank Trust National Association,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto, (d) U.S. Bank Trust National Association has made no
investigation as to the accuracy or completeness of any representations and
warranties made by the SRC Trust, SRC R.E. and SRC Holdings in this Consent and
(e) under no circumstances shall U.S. Bank Trust National Association be
personally liable for the payment of any indebtedness or expenses of the SRC
Trust, SRC R.E. or SRC Holdings or be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by the SRC
Trust, SRC R.E. or SRC Holdings under this Consent or any other related
document.

6.    Notice. The Company agrees to provide PBGC with at least ten (10) days
written notice in advance of the effective date of any of the following events
involving either Pension Plan:

(a)    a plan merger or spinoff (other than a de minimis plan merger or
spinoff);

(b)    a plan consolidation;

(c)    any plan amendment to any Pension Plan; or

(d)    a purchase of irrevocable commitments from one or more insurers with
respect to either of the Pension Plans.

7.    Additional Agreements.

(a)    The Company irrevocably acknowledges and agrees that: (i) it will not,
without the prior written consent of PBGC, in any way modify or amend (or permit
or otherwise consent to such modification or amendment to) either (A) the PSA or
any other PSA Transaction Document in any manner adverse to any Pension Plan or
PBGC (whether as to timing, amount, form of payment or otherwise) with respect
to Stanley’s payment obligations under the PSA in respect of the Deferred
Purchase Price Payment, the First Contingent Payment or any Quarterly Contingent
Payment or (B) the terms and conditions of such payment obligations; (ii) PBGC
is an intended third party beneficiary of the PSA and the other PSA Transaction
Documents as pertaining to the Deferred Purchase Price Payment, the First
Contingent Payment and the Quarterly Contingent Payment provisions; (iii) any
purported modification or amendment to the PSA or any other PSA Transaction
Document in violation of Clause (i) of this Paragraph shall be void ab initio
and without effect; and (iv) PBGC shall have the right to specific performance
pursuant to Section 7(c) hereof to enforce Clauses (i) and (ii) of this Section
7(a) and, without limiting the foregoing, shall be entitled to a judgment
annulling (or declaring void ab initio) any purported amendment in violation of
either or both such clauses.

(b)    The Company irrevocably acknowledges and agrees that (a) the terms of
this Section 7 are hereby incorporated into the PSA (as in effect on the date
hereof) and each other PSA Transaction Document (as in effect on the date
hereof), (b) the PSA (as in effect on the date hereof) and each other PSA
Transaction Document (as in effect on the date hereof) is

 

-13-



--------------------------------------------------------------------------------

hereby amended by virtue of such incorporation, (c) in the event of any
inconsistency between any terms of this Section 7 and any terms of the PSA or
any other PSA Transaction Document, the terms of this Section 7 shall govern,
and (d) notwithstanding anything to the contrary in the PSA or any other PSA
Transaction Document and notwithstanding such incorporation, under no
circumstance whatsoever does PBGC or any Pension Plan have or will any of them
have any duties, obligations or liability under the PSA or any other PSA
Transaction Document.

(c)    Each of the Company and PBGC hereby acknowledges and agrees that
irreparable injury would occur for which monetary damages would not be an
adequate remedy in the event it fails to perform its agreements and covenants
set forth in this Section 7, including its failure to take all actions necessary
to consummate any transactions contemplated by this Section 7, in accordance
with the terms hereof, and that each of the Company and PBGC (to the extent
permitted by law) shall be entitled to specific performance in such event (in
addition to any other remedy hereunder, under any other PPPFA Transaction
Document, at law or in equity).

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

SEARS HOLDINGS CORPORATION By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Controller and Head of Capital Market
Activities SEARS ROEBUCK ACCEPTANCE CORP. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President, Finance KCD IP, LLC By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President SEARS BRANDS, L.L.C. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President

[SIGNATURE PAGE TO CONSENT]



--------------------------------------------------------------------------------

SRC DEPOSITOR CORPORATION By:  

/s/ Karen M. Smathers

Name:   Karen M. Smathers Title:   Vice President, Finance SRC O.P. CORPORATION
By:  

/s/ Karen M. Smathers

Name:   Karen M. Smathers Title:   Treasurer

[SIGNATURE PAGE TO CONSENT]



--------------------------------------------------------------------------------

SRC FACILITIES STATUTORY TRUST No. 2003-A,

a Delaware statutory trust acting only with respect to

the applicable SUBI Portfolio

By:   U.S. BANK TRUST NATIONAL ASSOCIATION,

a national banking association,

not in its individual capacity, but solely as SUBI Trustee

By:  

/s/ Jose A. Galarza

Name:   Jose A. Galarza Title:   Vice President

SRC REAL ESTATE (TX), LP,

a Delaware limited partnership

By: SRC REAL ESTATE HOLDINGS (TX), LLC,

a Delaware limited liability company, its general partner

By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A,

a Delaware statutory trust acting only with respect to

the applicable SUBI Portfolio,

its sole member

By:   U.S. BANK TRUST NATIONAL ASSOCIATION,

a national banking association,

not in its individual capacity but solely as SUBI Trustee

By:  

/s/ Jose A. Galarza

Name:   Jose A. Galarza Title:   Vice President

[SIGNATURE PAGE TO CONSENT]



--------------------------------------------------------------------------------

SRC REAL ESTATE HOLDINGS (TX), LLC,

a Delaware limited liability company

By:   SRC FACILITIES STATUTORY TRUST NO. 2003-A,

a Delaware statutory trust acting only with respect to

the applicable SUBI Portfolio,

its sole member

By:   U.S. BANK TRUST NATIONAL ASSOCIATION,

a national banking association,

not in its individual capacity but solely as SUBI Trustee

By:  

/s/ Melissa A. Rosal

Name:   Melissa A. Rosal Title:   Vice President

[SIGNATURE PAGE TO CONSENT]



--------------------------------------------------------------------------------

PENSION BENEFIT GUARANTY CORPORATION By:  

    /s/ Karen L. Morris

Name: Karen L. Morris Title:   Chief of Negotiations and Restructuring

[SIGNATURE PAGE TO CONSENT]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED AS TO SECTIONS 1(a), 3(a), 3(b), 7(a) AND 7(b) HEREOF:
STANLEY BLACK & DECKER, INC. By:  

    Corbin Walburger

Name: Corbin Walburger Title:   V.P., Business Development

[SIGNATURE PAGE TO CONSENT]



--------------------------------------------------------------------------------

Exhibit A

Transaction Documents

1.    Purchase and Sale Agreement, dated as of January 5, 2017, between Sears
Holdings Corporation and Stanley Black & Decker, Inc.

2.    Acquired IP License Agreement, between Sears Holdings Corporation and
Stanley Black & Decker, Inc.

3.    Transition Services Agreement, between Sears Holdings Management
Corporation and Stanley Black & Decker, Inc.

4.    Bill of Sale, Assignment and Assumption Agreement, among Sears Holdings
Corporation, certain subsidiaries thereof and Black & Decker (U.S.) Inc.

5.    Intellecutal Property Assignment, among Sears Holdings Corporation,
certain subsidiaries thereof, Black & Decker, Inc., Stanley Black & Decker, Inc.
and Black & Decker (U.S.) Inc.

6.    Officer’s Certificate of Sears Holdings Corporation

7.    Officer’s Certificate of Stanley Black & Decker, Inc.

8.    Statement of Estimated Net Working Capital

9.    Certificates of Non-Foreign Status of Sears Holdings Corporation, Sears
Brands Business Unit Corporation, Sears Brands Management Corporation, Sears
Holdings Management Corporation and Sears, Roebuck and Co.

All references to any agreement on this schedules shall include a references to
all annexes, exhibits and schedules thereto.



--------------------------------------------------------------------------------

Exhibit C

Escrow Agreement

To be reasonably agreed by the Company and PBGC.



--------------------------------------------------------------------------------

Exhibit 10-B

Remaining IP Assets

See attached.



--------------------------------------------------------------------------------

Image    Country    MarkName    Status    Substatus   

Application

Number

  

Application

Date

  

Registration

Number

  

Registration

Date

   Client    Owner   

Business

Unit

   Case Type    Filing Type    Classes    ClassesAndGoods LOGO
[g330786kenmorem.jpg]    United States    KENMORE    REGISTERED    ISSUED   
71/539906    11/02/1947    517739    11/22/1949    SEARS BRANDS, LLC (02736)   
KCD IP, LLC         REGULAR CASE TYPE    NATIONAL CASE    011    011: COOKING
STOVES, WHICH OPERATE WITH GAS LOGO [g330786kenmore.jpg]    United States   
KENMORE (Stylized) (v3)    REGISTERED    ISSUED    71/550618    02/27/1948   
522973    03/28/1950    SEARS BRANDS, LLC (02736)    KCD IP, LLC         REGULAR
CASE TYPE    NATIONAL CASE    007|008|011    007: Electrical goods, namely,
vacuum cleaners and parts, food mixers, and food
blenders;008: Eletrical goods, namely, irons;011: Electrical goods, namely, ranges, toasters,
broilers and grills      United States    DIE HARD    REGISTERED    ISSUED   
72/286556    12/09/1967    858218    10/08/1968    SEARS BRANDS, LLC (02736)   
KCD IP, LLC         REGULAR CASE TYPE    NATIONAL CASE    009    009: AUTOMOBILE
STORAGE BATTERY LOGO [g330786kenmorem.jpg]    United States    KENMORE   
REGISTERED    ISSUED    73/158384    02/14/1978    1102052    09/12/1978   
SEARS BRANDS, LLC (02736)    KCD IP, LLC         REGULAR CASE TYPE    NATIONAL
CASE    011    011: FREEZERS, REFRIGERATORS, AIR CONDITIONERS AND DEHUMIDIFIERS
LOGO [g330786kenmorem.jpg]    United States    KENMORE    REGISTERED    ISSUED
   73/414682    02/24/1983    1275031    04/24/1984    SEARS BRANDS, LLC (02736)
   KCD IP, LLC         REGULAR CASE TYPE    NATIONAL CASE    011    011: WATER
HEATERS, WATER SOFTENERS (updated 4/8/14) LOGO [g330786kenmorem.jpg]    United
States    KENMORE    REGISTERED    ISSUED    73/427663    05/27/1983    1282358
   06/19/1984    SEARS BRANDS, LLC (02736)    KCD IP, LLC         REGULAR CASE
TYPE    NATIONAL CASE    011    011: Non-Coin Operated Refrigerated Beer
Dispenser and Compact Refrigerators LOGO [g330786kenmorem.jpg]    United States
   KENMORE    REGISTERED    ISSUED    73/793846    04/18/1989    1569518   
12/05/1989    SEARS BRANDS, LLC (02736)    KCD IP, LLC         REGULAR CASE TYPE
   NATIONAL CASE    011    011: AIR COOLING APPARATUS, NAMELY EVAPORATIVE
COOLERS LOGO [g330786kenmorem.jpg]    United States    KENMORE    REGISTERED   
ISSUED    74/072622    06/26/1990    1641183    04/16/1991    SEARS BRANDS, LLC
(02736)    KCD IP, LLC         REGULAR CASE TYPE    NATIONAL CASE    011    011:
microwave ovens LOGO [g330786diehard.jpg]    United States    DIEHARD   
REGISTERED    ISSUED    74/099621    09/22/1990    1696168    06/23/1992   
SEARS BRANDS, LLC (02736)    KCD IP, LLC         REGULAR CASE TYPE    NATIONAL
CASE    025    025: hats LOGO [g330786kenmorem.jpg]    United States    KENMORE
   REGISTERED    ISSUED    74/194190    08/14/1991    1695957    06/23/1992   
SEARS BRANDS, LLC (02736)    KCD IP, LLC         REGULAR CASE TYPE    NATIONAL
CASE    011    011: humidifiers LOGO [g330786diehard.jpg]    United States   
DIEHARD    REGISTERED    ISSUED    74/333603    11/24/1992    1781544   
07/13/1993    SEARS BRANDS, LLC (02736)    KCD IP, LLC         REGULAR CASE TYPE
   NATIONAL CASE    025    025: footwear LOGO [g330786akenmorehat.jpg]    United
States    KENMORE (STYLIZED WITH ARC)    REGISTERED    ISSUED    75/346404   
08/26/1997    2227561    03/02/1999    SEARS BRANDS, LLC (02736)    KCD IP, LLC
        REGULAR CASE TYPE    NATIONAL CASE    007|009|011    007: electric
sewing machines; non-power sewing machines; dish washing machines; garbage
disposals; electric washing machines for clothes; electric clothes dryers; gas
clothes dryers;009: vacuum cleaners and parts thereof; electric irons; flat
irons; steam irons;011: barbecue grills; electric ranges; range hoods; domestic
cooking ovens; commercial cooking ovens; ceiling fans; freezers; refrigerators,
air conditioners, dehumidifiers, gas water heaters for domestic use; electric
water heaters for domestic use; water softening units for domestic use; compact
refrigerators; microwave ovens; humidifiers; household air cleaners; furnaces;
central air conditioners; water purification units LOGO [g330786diehard.jpg]   
United States    DIEHARD    REGISTERED    ISSUED    75/525906    07/28/1998   
2276072    09/07/1999    SEARS BRANDS, LLC (02736)    KCD IP, LLC        
REGULAR CASE TYPE    NATIONAL CASE    009    009: batteries for motorcycles,
tractors, marine equipment, namely boats and battery chargers LOGO
[g330786kenmoreelite.jpg]    United States    KENMORE ELITE & DESIGN   
REGISTERED    ISSUED    75/679754    04/13/1999    2414684    12/19/2000   
SEARS BRANDS, LLC (02736)    KCD IP, LLC         REGULAR CASE TYPE    NATIONAL
CASE    007|011    007: Home appliances, namely, dishwashers, clothes washing
machines, and garbage disposals;011: Home appliances, namely, domestic and
commercial cooking ovens, microwave ovens for cooking, freezers, refrigerators,
gas and electric stoves, gas and electric ranges, and gas and electric cooktops
LOGO [g330786kenmorem.jpg]    United States    KENMORE    REGISTERED    ISSUED
   76/105205    08/09/2000    2475811    08/07/2001    SEARS BRANDS, LLC (02736)
   KCD IP, LLC         REGULAR CASE TYPE    NATIONAL CASE    011    011: REPAIR
AND REPLACEMENT PARTS FOR HOME APPLIANCES, NAMELY, ELECTRIC CLOTHES DRYERS, GAS
CLOTHES DRYERS, DOMESTIC AND COMMERCIAL COOKING OVENS, MICROWAVE OVENS FOR
COOKING, FREEZERS, REFRIGERATORS, GAS AND ELECTRIC STOVES, GAS AND ELECTRIC
RANGES, AND GAS AND ELECTRIC COOKTOPS LOGO [g330786dieharddark.jpg]    United
States    DIEHARD (Stylized)    REGISTERED    ISSUED    76/346448    12/08/2001
   2628203    10/01/2002    SEARS BRANDS, LLC (02736)    KCD IP, LLC        
REGULAR CASE TYPE    NATIONAL CASE    025    025: Clothing, namely, hats and
work boots LOGO [g330786dieharddark.jpg]    United States    DIEHARD (Stylized)
   REGISTERED    ISSUED    76/346449    12/08/2001    2677217    01/21/2003   
SEARS BRANDS, LLC (02736)    KCD IP, LLC         REGULAR CASE TYPE    NATIONAL
CASE    009    009: Batteries, namely batteries for motorcycles, tractors, wheel
chairs, marine equipment, namely boats, and battery chargers LOGO
[g330786diehardplatinum.jpg]    United States    DIEHARD PLATINUM    REGISTERED
   ISSUED    77/012884    10/04/2006    3412083    04/15/2008    SEARS BRANDS,
LLC (02736)    KCD IP, LLC         REGULAR CASE TYPE    NATIONAL CASE    009   
009: Automotive batteries LOGO [g330786diehardplatinum.jpg]    United States   
DIEHARD PLATINUM    REGISTERED    ISSUED    77/013360    10/05/2006    3828624
   08/03/2010    SEARS BRANDS, LLC (02736)    KCD IP, LLC         REGULAR CASE
TYPE    NATIONAL CASE    009    009: Batteries LOGO [g330786kenmorepro.jpg]   
United States    KENMORE PRO    REGISTERED    ISSUED    77/149703    04/06/2007
   3470307    07/22/2008    SEARS BRANDS, LLC (02736)    KCD IP, LLC        
REGULAR CASE TYPE    NATIONAL CASE    007|011    007: Dishwashers, clothes
washing machines, garbage disposals;011: domestic cooking ovens, commercial
cooking ovens, microwave ovens for cooking, freezers, refrigerators, gas stoves,
electric stoves, gas ranges, electric ranges, gas cooktops, electric cooktops
LOGO [g330786diehard.jpg]    United States    DIEHARD    REGISTERED    ISSUED   
77/156285    04/14/2007    3355910    12/18/2007    SEARS BRANDS, LLC (02736)   
KCD IP, LLC         REGULAR CASE TYPE    NATIONAL CASE    009    009: batteries,
namely, rechargeable batteries; battery charger stations (updated 6/23/14) LOGO
[g330786kenmoreblack.jpg]    United States    KENMORE (Stylized with Square and
Waves Design)    REGISTERED    ISSUED    77/503363    06/20/2008    3944713   
04/12/2011    SEARS BRANDS, LLC (02736)    KCD IP, LLC         REGULAR CASE TYPE
   NATIONAL CASE    007|011|021    007: Dishwashing machines; washing machines
for clothes; electric clothes washing machines; electric sewing machines;
non-power sewing machines; coin operated clothes washing machines; and small
kitchen appliances, namely, electric food blenders, electric food processors,
electric mixers, electric can openers; repair and replacement parts for
dishwashers and washing machines for clothes, electric sewing machines,
non-power sewing machines, vacuum cleaners and garbage disposals; vacuum
cleaners and structural parts therefore; and trash compactors;011: Clothes
dryers, domestic and commercial cooking ovens, gas and electric stoves; gas and
electric ranges; gas and electric cooktops; humidifiers; microwave ovens; air
cooling apparatus, namely, evaporative coolers; non-coin operated refrigerated
beer dispenser and compact refrigerators; water heating heat pumps; solar
powered water heaters; water softener units; combination hot water heater and
dispenser for use with a domestic sink; freezers; refrigerators; air
conditioners and dehumidifiers; barbecue grills; range hoods; oven range hoods;
ceiling fans; gas and electric water heaters for domestic use; household air
cleaners; furnaces; water purification units; central air conditioners;
replacement filters for water purification systems; icemakers; replacement air
filters for use in oven ranges; fitted barbecue grill covers; gas and electric
grills; grill accessories, namely, fitted grill covers; refrigeration equipment,
namely, wine chillers, cookware, namely, electric tea kettles, griddles and food
steamers; repair and replacement parts for home appliances, namely, electric
clothes dryers, domestic and commercial cooking ovens, microwave ovens,
freezers, refrigerators, gas and electric stoves, gas and electric ranges, and
gas and electric cooktops; small kitchen appliances, namely, bread baking
machines, toasters and toaster ovens, electric coffee makers, electric slow
cookers, electric waffle makers and water coolers;021: Cookware, namely, pots,
pans, roasting pans, double boilers and stock pots LOGO
[g330786kenmoreelitedark.jpg]    United States    KENMORE ELITE & DESIGN
(HORIZONTAL)    REGISTERED    ISSUED    77/503373    06/20/2008    3944714   
04/12/2011    SEARS BRANDS, LLC (02736)    KCD IP, LLC         REGULAR CASE TYPE
   NATIONAL CASE    007|011|021    007: Dishwashing machines; washing machines
for clothes; electric clothes washing machines; electric sewing machines;
non-power sewing machines; coin operated clothes washing machines; and small
kitchen appliances, namely, electric food blenders, electric food processors,
electric mixers, electric can openers; repair and replacement parts for
dishwashers and washing machines for clothes, electric sewing machines,
non-power sewing machines, vacuum cleaners and garbage disposals; vacuum
cleaners and structural parts therefor; and trash compactors;011: Clothes
dryers, domestic and commercial cooking ovens, gas and electric stoves; gas and
electric ranges; gas and electric cooktops; humidifiers; microwave ovens; air
cooling apparatus, namely, evaporative coolers; non-coin operated refrigerated
beer dispenser and compact refrigerators; water heating heat pumps; solar
powered water heaters; water softener units; combination hot water heater and
dispenser for use with a domestic sink; freezers; refrigerators; air
conditioners and dehumidifiers; barbecue grills; range hoods; oven range hoods;
ceiling fans; gas and electric water heaters for domestic use; household air
cleaners; furnaces; water purification units; central air conditioners;
replacement filters for water purification systems; icemakers; replacement air
filters for use in oven ranges; fitted barbecue grill covers; gas and electric
grills; grill accessories, namely, fitted grill covers; refrigeration equipment,
namely, wine chillers, cookware, namely, electric tea kettles, griddles and food
steamers; repair and replacement parts for home appliances, namely, electric
clothes dryers, domestic and commercial cooking ovens, microwave ovens,
freezers, refrigerators, gas and electric stoves, gas and electric ranges, and
gas and electric cooktops; small kitchen appliances, namely, bread baking
machines, toasters and toaster ovens, electric coffee makers, electric slow
cookers, electric waffle makers and water coolers;021: Cookware, namely, pots,
pans, roasting pans, double boilers and stock pots LOGO
[g330786kenmoreprodark.jpg]    United States    KENMORE PRO & DESIGN
(HORIZONTAL)    REGISTERED    ISSUED    77/503381    06/20/2008    4210288   
09/18/2012    SEARS BRANDS, LLC (02736)    KCD IP, LLC         INTENT TO USE
APPLICATION    NATIONAL CASE    007|011    007: Dishwashing machines; repair and
replacement parts for dishwashers (updated 9/24/12);011: Domestic and commercial
cooking ovens, gas and electric stoves; gas and electric ranges; gas and
electric cooktops; refrigerators; range hoods, oven range hoods; repair and
replacement parts for home appliances, namely, domestic and commercial cooking
ovens, refrigerators, gas and electric stoves, gas and electric ranges, and gas
and electric cooktops (updated 9/24/12) LOGO [g330786lifedemands.jpg]    United
States    LIFE DEMANDS DIEHARD    REGISTERED    ISSUED    77/745828   
05/28/2009    4115308    03/20/2012    SEARS BRANDS, LLC (02736)    KCD IP, LLC
        REGULAR CASE TYPE    NATIONAL CASE    035    035: Retail store services
featuring batteries and automotive parts; distributorship services featuring
batteries and automotive parts LOGO [g330786kenmoremix.jpg]    United States   
KENMOREMIX!    REGISTERED    ISSUED    77/767388    06/25/2009    4091388   
01/24/2012    SEARS BRANDS, LLC (02736)    KCD IP, LLC         REGULAR CASE TYPE
   NATIONAL CASE    007    007: Home appliances, namely, mixers LOGO
[g330786diehard.jpg]    United States    DIEHARD    REGISTERED    ISSUED   
77/840248    10/03/2009    3875643    11/16/2010    SEARS BRANDS, LLC (02736)   
KCD IP, LLC         REGULAR CASE TYPE    NATIONAL CASE    009    009: inverters,
battery chargers, portable battery chargers, portable battery chargers with jump
start cables; battery jump starters; portable power supplies LOGO
[g330786lifedemands.jpg]    United States    LIFE DEMANDS DIEHARD    REGISTERED
   ISSUED    77/982539    05/28/2009    4050077    11/01/2011    SEARS BRANDS,
LLC (02736)    KCD IP, LLC         REGULAR CASE TYPE    NATIONAL CASE    009   
009: Batteries, automotive batteries, vehicle battery jump starters, mobile
power inverters, battery charging devices, battery chargers      United States
   DIEHARD EXPRESS    REGISTERED    ISSUED    78/274510    07/15/2003    2939673
   04/12/2005    SEARS BRANDS, LLC (02736)    KCD IP, LLC         REGULAR CASE
TYPE    NATIONAL CASE    037    037: Automotive repair and maintenance services
     United States    DIEHARD GOLD    REGISTERED    ISSUED    78/298757   
09/10/2003    2881737    09/07/2004    SEARS BRANDS, LLC (02736)    KCD IP, LLC
        REGULAR CASE TYPE    NATIONAL CASE    009    009: BATTERIES

 

-24-



--------------------------------------------------------------------------------

Image    Country    MarkName    Status    Substatus   

Application

Number

  

Application

Date

  

Registration

Number

  

Registration

Date

   Client    Owner   

Business

Unit

   Case Type    Filing Type    Classes    ClassesAndGoods LOGO
[g330786kenmorem.jpg]    United States    KENMORE    REGISTERED    ISSUED   
78/314699    10/16/2003    2913066    12/21/2004    SEARS BRANDS, LLC (02736)   
KCD IP, LLC         REGULAR CASE TYPE    NATIONAL CASE    007|009    007: VACUUM
CLEANERS AND STRUCTURAL PARTS THEREFOR;009: Electric irons; flat irons; steam
irons LOGO [g330786kenmorem.jpg]    United States    KENMORE    REGISTERED   
ISSUED    78/314709    10/16/2003    2893535    10/12/2004    SEARS BRANDS, LLC
(02736)    KCD IP, LLC         REGULAR CASE TYPE    NATIONAL CASE    011    011:
Repair and replacement parts for home appliances, namely, electric clothes
dryers, gas clothes dryers, domestic and commercial cooking ovens, microwave
ovens, freezers, refrigerators, gas and electric stoves, gas and electric
ranges, and gas and electric cooktops; humidifiers; microwave ovens; air cooling
apparatus, namely, evaporative coolers; non-coin operated refrigerated beer
dispenser and compact refrigerators; water heaters; water heating heat pumps;
water softeners; combination hot water heater and dispenser for use with a
domestic sink; freezers; refrigerators; air conditioners and dehumidifiers;
barbeque grills; range hoods; oven range hoods; gas and electric water heaters
for domestic use; household air cleaners; furnaces; water purification units;
central air conditioners; replacement filters for water purification systems;
icemakers; replacement air filters for use in oven ranges; barbeque grill
covers; trash compactors LOGO [g330786kenmorem.jpg]    United States    KENMORE
   REGISTERED    ISSUED    78/317721    10/23/2003    2941746    04/19/2005   
SEARS BRANDS, LLC (02736)    KCD IP, LLC         REGULAR CASE TYPE    NATIONAL
CASE    007   
007: Repair and replacement parts for dishwashers and washing machines 
for clothes;
electric clothes washing machines; electric sewing machines; dishwashing machines;
garbage disposals; and coin operated washing machines (updated 4/17/15) LOGO
[g330786diehard.jpg]    United States    DIEHARD    REGISTERED    ISSUED   
78/317729    10/23/2003    2895818    10/19/2004    SEARS BRANDS, LLC (02736)   
KCD IP, LLC         REGULAR CASE TYPE    NATIONAL CASE    009    009: Batteries,
namely, batteries for vehicles, motorcycles, tractors, wheel chairs,marine
equipment, namely, boats; alkaline and electric batteries; and booster cables
LOGO [g330786dihardduty.jpg]    United States    DIEHARD DUTY    REGISTERED   
ISSUED    78/494833    10/05/2004    3096741    05/23/2006    SEARS BRANDS, LLC
(02736)    KCD IP, LLC         REGULAR CASE TYPE    NATIONAL CASE    025    025:
FOOTWEAR LOGO [g330786myfirstkenmore.jpg]    United States    MY FIRST KENMORE
   REGISTERED    ISSUED    78/558874    02/03/2005    3160548    10/17/2006   
SEARS BRANDS, LLC (02736)    KCD IP, LLC         REGULAR CASE TYPE    NATIONAL
CASE    028    028: Toy household appliances LOGO [g330786kenmorelivestudio.jpg]
   United States    KENMORE LIVE STUDIO    REGISTERED    ISSUED    85/255940   
03/03/2011    4124231    04/10/2012    SEARS BRANDS, LLC (02736)    KCD IP, LLC
        REGULAR CASE TYPE    NATIONAL CASE    035|038|041    035: Entertainment
services, namely, providing product demonstrations relating to home appliances,
laundry appliances, large and small kitchen appliances, grills and smokers,
cookware and bakeware, kitchen tools and utensils, floorcare products, sewing
machines, air conditioners and purifiers, water heaters, and water softeners and
filtration systems;038: streaming of audio, visual and audiovisual material on
the Internet;041: entertainment services, namely, providing podcasts and video
podcasts relating to home appliances, laundry appliances, large and small
kitchen appliances, grills and smokers, cookware and bakeware, kitchen tools and
utensils, floorcare products, sewing machines, air conditioners and purifiers,
water heaters, and water softeners and filtration systems LOGO
[g330786kenmorebig.jpg]    United States    KENMORE    REGISTERED    ISSUED   
85/255981    03/03/2011    4268827    01/01/2013    SEARS BRANDS, LLC (02736)   
KCD IP, LLC         INTENT TO USE APPLICATION    NATIONAL CASE    038    038:
streaming of audio, visual and audiovisual material on the Internet LOGO
[g330786kenmorebig.jpg]    United States    KENMORE    REGISTERED    ISSUED   
85/255996    03/03/2011    4268828    01/01/2013    SEARS BRANDS, LLC (02736)   
KCD IP, LLC         INTENT TO USE APPLICATION    NATIONAL CASE    035|041   
035: Entertainment services, namely, providing product demonstrations relating
to home appliances, large and small kitchen appliances, grills and smokers,
cookware and bakeware, kitchen tools and utensils;041: entertainment services,
namely, providing podcasts and video podcasts relating to home appliances, large
and small kitchen appliances, grills and smokers, cookware and bakeware, kitchen
tools and utensils LOGO [g330786diehardlarge.jpg]    United States    DIEHARD   
REGISTERED    ISSUED    85/428966    09/23/2011    4219293    10/02/2012   
SEARS BRANDS, LLC (02736)    KCD IP, LLC         INTENT TO USE APPLICATION   
NATIONAL CASE    011    011: Flashlights LOGO [g330786diehardlarge.jpg]   
United States    DIEHARD    REGISTERED    ISSUED    85/432784    09/28/2011   
4515044    04/15/2014    SEARS BRANDS, LLC (02736)    KCD IP, LLC         INTENT
TO USE APPLICATION    NATIONAL CASE    011    011: Light bulbs (updated 3/13/14)
LOGO [g330786kenmorebig.jpg]    United States    KENMORE    REGISTERED    ISSUED
   85/746809    10/05/2012    5054844    10/04/2016    SEARS BRANDS, LLC (02736)
   KCD IP, LLC         REGULAR CASE TYPE    NATIONAL CASE    009    009:
Electronics and electronic products, namely, televisions (updated 10/13/16) LOGO
[g330786kenmoreconnect.jpg]    United States    KENMORE CONNECT    REGISTERED   
ISSUED    85/977403    06/11/2010    4277352    01/15/2013    SEARS BRANDS, LLC
(02736)    KCD IP, LLC         INTENT TO USE APPLICATION    NATIONAL CASE   
007|011|042    007: Component feature sold as an integral part of clothes
washing machines, namely, onboard circuitry, namely, computer hardware and
electronic transmitters which provide information and data to a customer service
facility or network via telephone, Internet or other telecommunication means to
enable the provision of diagnostic information and other information or
recommendations to appliance owners;011: Component feature sold as an integral
part of clothes dryers, refrigerators, namely, onboard circuitry, namely,
computer hardware and electronic transmitters which provide information and data
to a customer service facility or network via telephone, Internet or other
telecommunication means to enable the provision of diagnostic information and
other information or recommendations to appliance owners;042: Diagnostic
services in the field of household appliances, namely, providing diagnostic
information and information or recommendations regarding the operation,
maintenance or repair of such appliances via telephone, Internet or other
telecommunication means based on information and data received from
customer-owned appliance units LOGO [g330786kenmoreconnectwifi.jpg]    United
States    KENMORE CONNECT (Stylized and Design)    REGISTERED    ISSUED   
85/977750    10/01/2010    4449169    12/10/2013    SEARS BRANDS, LLC (02736)   
KCD IP, LLC         REGULAR CASE TYPE    NATIONAL CASE    007|011    007:
Component feature of clothes washing machines, namely, onboard circuitry sold as
an integral component of the finished products which provides information and
data to a customer service facility or network via telephone, Internet or other
telecommunication means to enable the provision of diagnostic information and
other information or recommendations to appliance owners;011: Component feature
of clothes dryers and refrigerators, namely, onboard circuitry sold as an
integral component of the finished products which provides information and data
to a customer service facility or network via telephone, Internet or other
telecommunication means to enable the provision of diagnostic information and
other information or recommendations to appliance owners LOGO
[g330786kenmoreconnectwifibig.jpg]    United States    KENMORE CONNECT and
Design    REGISTERED    ISSUED    85/980474    10/02/2010    4549162   
06/10/2014    SEARS BRANDS, LLC (02736)    KCD IP, LLC         REGULAR CASE TYPE
   NATIONAL CASE    042    042: Diagnostic services in the field of household
appliances, namely, providing diagnostic information and information or
recommendations regarding the operation, maintenance or repair of such
appliances via telephone, Internet or other telecommunication means based on
information and data received from customer-owned appliance units LOGO
[g330786kenmorebig.jpg]    United States    KENMORE    FILED    ALLOWED   
86/223536    03/17/2014              SEARS BRANDS, LLC (02736)    KCD IP, LLC   
     INTENT TO USE APPLICATION    NATIONAL CASE    009    009: Thermostats and
smart plugs      United States    DIEHARD    REGISTERED    ISSUED    86/591015
   04/08/2015    5096263    12/06/2016    SEARS BRANDS, LLC (02736)    KCD IP,
LLC         REGULAR CASE TYPE    NATIONAL CASE    009    009: Electrical and
electronic connectors, cables, chargers, and adapters for use with computers,
digital format audio players, digital audio recorders, digital video recorders
and players, telephones, computer peripheral devices, and handheld mobile
digital electronic devices capable of providing access to the Internet and for
the sending, receiving, and storing of telephone calls, faxes, electronic mail,
and other digital data; battery power packs; portable power chargers, cellphone
cases (updated 12/12/16)      United States    KENMORE TRUSTED PERFORMANCE   
REGISTERED    ISSUED    86/755369    09/14/2015    4945777    04/26/2016   
SEARS BRANDS, LLC (02736)    KCD IP, LLC         REGULAR CASE TYPE    NATIONAL
CASE    035    035: Retail department store services and online retail
department store services      United States    KENMORE AC    FILED    ALLOWED
   86/822759    11/17/2015              SEARS BRANDS, LLC (02736)    KCD IP, LLC
        INTENT TO USE APPLICATION    NATIONAL CASE    009    009: Downloadable
software in the nature of a mobile application for enabling users to adjust the
settings of their air conditioning units      United States    DIEHARD   
REGISTERED    ISSUED    86/822781    11/17/2015    5056166    10/04/2016   
SEARS BRANDS, LLC (02736)    KCD IP, LLC         REGULAR CASE TYPE    NATIONAL
CASE    012    012: Tires      United States    DIEHARD    FILED    PUBLISHED   
86/923358    02/29/2016              SEARS BRANDS, LLC (02736)    KCD IP, LLC   
     INTENT TO USE APPLICATION    NATIONAL CASE    009    009: Wireless
speakers; wireless headphones; power strip surge protectors; wireless charging
pads for rechargeable equipment; mounts with power for mobile devices in the
nature of cameras, tablets and smartphones; mounts without power for mobile
devices in the nature of cameras, tablets and smartphones (updated 12/13/16)  
   United States    KENMORE    FILED    PUBLISHED    86/965240    04/05/2016   
          SEARS BRANDS, LLC (02736)    KCD IP, LLC         INTENT TO USE
APPLICATION    NATIONAL CASE    009|035    009: Handheld electronic devices for
receiving and transmitting information regarding potential purchases via a
wireless network; computer software enabling receiving and transmitting
information regarding potential purchases via a wireless network; Software
application for receiving and transmitting information regarding potential
purchases via a wireless network;035: Order fulfillment services LOGO
[g330786kenmorebig.jpg]    United States    KENMORE    REGISTERED    ISSUED   
86/976240    03/07/2014    4766063    06/30/2015    SEARS BRANDS, LLC (02736)   
KCD IP, LLC         REGULAR CASE TYPE    NATIONAL CASE    003    003: Laundry
detergents (updated 5/6/15)      United States    KENMORE ELITE    REGISTERED   
ISSUED    87/050097    05/25/2016    5059686    10/11/2016    SEARS BRANDS, LLC
(02736)    KCD IP, LLC         REGULAR CASE TYPE    NATIONAL CASE    009    009:
Televisions LOGO [g330786kenmoreelite.jpg]    United States    KENMORE ELITE &
DESIGN (HORIZONTAL)    REGISTERED    ISSUED    87/050106    05/25/2016   
5059687    10/11/2016    SEARS BRANDS, LLC (02736)    KCD IP, LLC        
REGULAR CASE TYPE    NATIONAL CASE    009    009: Televisions LOGO
[g330786kenmoreblack.jpg]    United States    KENMORE (Stylized with Square and
Waves Design)    REGISTERED    ISSUED    87/050114    05/25/2016    5054802   
10/04/2016    SEARS BRANDS, LLC (02736)    KCD IP, LLC         REGULAR CASE TYPE
   NATIONAL CASE    009    009: Televisions      United States    DIEHARD GRANIT
   FILED    ALLOWED    87/060767    06/06/2016              SEARS BRANDS, LLC
(02736)    KCD IP, LLC         INTENT TO USE APPLICATION    NATIONAL CASE    012
   012: Tires      United States    DIEHARD 360° VEHICLE ASSESSMENT    FILED   
PENDING    87/180313    09/22/2016              SEARS BRANDS, LLC (02736)    KCD
IP, LLC         INTENT TO USE APPLICATION    NATIONAL CASE    037    037:
Automotive repair and maintenance services, specifically, a 120 point vehicle
inspection      United States    DIEHARD    FILED    PENDING    87/289266   
01/04/2017              SEARS BRANDS, LLC (02736)    KCD IP, LLC         INTENT
TO USE APPLICATION    NATIONAL CASE    011|012|032|037    011: Vehicle floor
mats; headlights;012: Windshield wipers, Unmanned aerial vehicles (UAVs) a/k/a
drones;032: Energy drinks;037: Auto service, repair and maintenance services  
   United States    DIEHARD IRIDIUM    FILED    PENDING    87/307545   
01/19/2017              SEARS BRANDS, LLC (02736)    KCD IP, LLC        
INTENT TO USE APPLICATION    NATIONAL CASE    009    009: Batteries

 

-25-



--------------------------------------------------------------------------------

Docket Number

  

Country

  

Status

  

Substatus

  

Application Number

   Application Date   

Publication Number

   Publication Date    Patent Number    Grant Date   

Owner

  

Business Unit

  

Title

  

Inventors

25879EP01

   EPC    FILED    PUBLISHED    13849710.2    10/04/2013    2912383   
09/02/2015              KCD IP, LLC    KCD    INTEGRATED COOKTOP ASSEMBLY   
SAUBERT, MICHAEL

25879US01

   United States    GRANTED    ISSUED    13/661762    10/26/2012    2014-0116416
   05/01/2014    9206985    12/08/2015    KCD IP, LLC    KCD    INTEGRATED
COOKTOP ASSEMBLY    SAUBERT, MICHAEL

25879US02

   United States    FILED    PUBLISHED    14/948575    11/23/2015   
2016-0084504    03/24/2016              KCD IP, LLC    KCD    INTEGRATED COOKTOP
ASSEMBLY    SAUBERT, MICHAEL

25879WO01

   PCT    FILED    ENTRY INTO NATIONAL PHASE    PCT/US2013/063395    10/04/2013
   WO14/066013    05/01/2014              KCD IP, LLC    KCD    INTEGRATED
COOKTOP ASSEMBLY    SAUBERT, MICHAEL

25880US01

   United States    GRANTED    ISSUED    29/446428    02/22/2013             
D693175    11/12/2013    KCD IP, LLC    KCD    COOKTOP    SAUBERT, MICHAEL

25880US02

   United States    GRANTED    ISSUED    29/472441    11/12/2013             
D748431    02/02/2016    KCD IP, LLC    KCD    COOKTOP    SAUBERT, MICHAEL

 

-26-



--------------------------------------------------------------------------------

Schedule 3(b)

Schedule 3(b) Permitted Liens

 

1. Liens or encumbrances imposed by applicable law or other involuntary liens.

 

2. Liens or encumbrances imposed by the Escrow Agent pursuant to the terms of
the Consent Escrow Agreement.



--------------------------------------------------------------------------------

Schedule 3(c)

Schedule 3(c) Permitted Liens

 

1. Liens or encumbrances imposed by applicable law or other involuntary liens.

 

2. Liens or encumbrances for taxes, assessments and other government or
statutory charges not yet due and payable or which are being contested in good
faith by appropriate proceedings.

 

3. Mechanics’, workmens’, repairmens’, warehousemens’, carriers’ or other like
liens or encumbrances arising in the ordinary course of business of the Company
and its Subsidiaries, the underlying obligations of which are not delinquent or
are being contested in good faith by appropriate proceedings.

 

4. (A) Easements, zoning restrictions, rights-of-way, servitudes, permits,
licenses, surface leases, ground leases to utilities, subleases, municipal
agreements, railway siding agreements and other rights, (B) conditions,
covenants or other similar restrictions, (C) easements for streets, alleys,
highways, telephone lines, gas pipelines, power lines, railways and other
easements, rights-of-way of public record and other matters of record on, over
or in respect of any real property, (D) encroachments and other matters that
would be shown in an accurate survey or physical inspection of the real property
and (E) liens or encumbrances in favor of the lessors under leases of real
property, or encumbering the interests of the lessors of real property, in each
case to the extent that none of such matters (x) are or would be violated in any
material respect by the operation of such real property as currently conducted
or (y) interfere with or restrict in any material respect the operation of such
real property as currently conducted.

 

5. Liens or encumbrances incurred in the ordinary course of business.

 

6. Liens, encumbrances and exceptions, in each case not securing indebtedness
for borrowed money, to the extent set forth in the title report provided to PBGC
on or prior to the date on which the applicable Residual 2019 Contribution Lien
is granted.